IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


SEAN DONAHUE,                          : No. 793 MAL 2014
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
PENNSYLVANIA DEPARTMENT OF             :
LABOR AND INDUSTRY,                    :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 20th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.